Opinion issued June 10, 2021




                                In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                          NOS. 01-20-00673-CV
                               01-20-00689-CV
                               01-20-00690-CV
                               01-20-00691-CV
                               01-20-00692-CV
                               01-20-00693-CV
                               01-20-00694-CV
                               01-20-00695-CV
                         ———————————
             HOUSTON COMMUNITY COLLEGE, Appellant
                            V.
     THE HALL LAW GROUP, PLLC, DOLCEFINO CONSULTING,
                 AND SCOTT LAHA, Appellees


                 On Appeal from the 334th District Court
                          Harris County, Texas
Trial Court Case Nos. 2020-31380, 2020-31380A, 2020-31380B, 2020-31380C,
          2020-31380D, 2020-31380E, 2020-31380F, 2020-31380G


                       MEMORANDUM OPINION
      Appellees, The Hall Law Group, PLLC (“Hall”), Dolcefino Consulting

(“Dolcefino”), and Scott Laha submitted various requests to appellant, Houston

Community College (“HCC”), for public information, pursuant to the Texas Public

Information Act (“TPIA”).1 Asserting that HCC refused to release the requested

information, appellees sought writs of mandamus to compel HCC to comply with

their requests.2 HCC filed a plea to the jurisdiction, arguing that the trial court lacked

subject matter jurisdiction over appellees’ claims because HCC is a governmental

body and that appellees failed to establish a waiver of governmental immunity under

the TPIA, i.e., that HCC had “refused” to act. The trial court found that HCC had

failed to comply with the TPIA, including provisions governing the suspension of

deadlines during an epidemic,3 and that such failure constituted a refusal to release

public information under the TPIA. The trial court denied HCC’s plea to the

jurisdiction and granted mandamus relief, ordering that HCC provide all public




1
      See TEX. GOV’T CODE § 552.001–.376.
2
      See id. § 552.321(a) (authorizing requestor to file suit for mandamus against
      governmental body that refuses to release public information).
3
      See Act of May 17, 2019, 86th Leg., R.S., ch. 462, § 4, 2019 Tex. Gen. Laws 865,
      866, amended by Act of May 11, 2021, 87th Leg., R.S., ch. 164, § 1 (S.B. 1225)
      (current version at TEX. GOV’T CODE § 552.233, “Temporary Suspension of
      Requirements for Governmental Body Impacted by Catastrophe”). Because the
      requests at issue were received, and this action was filed, prior to September 1, 2021,
      the effective date of the amendments, we apply the current version of the statute.

                                             2
information responsive to appellees’ TPIA requests.            The trial court granted

appellees’ motions to sever their requests into separate writs.4

      In its sole issue in this interlocutory appeal,5 HCC contends that the trial court

erred in denying its plea to the jurisdiction.

      We affirm.

                                     Background

      In its plea to the jurisdiction, HCC stated that, on December 11, 2019, Hall

served it with a request for public information under the TPIA, seeking seven

categories of documents pertaining to HCC’s Chief Human Resources Officer, Janet

May (“May”).6 On December 18, 2019, HCC acknowledged receipt of the request

and sought clarification. On January 2, 2020, Hall responded with another TPIA




4
      Trial court case no. 2020-31380 is appellate cause no. 01-20-00673-CV.
      Trial court case no. 2020-31380A is appellate cause no. 01-20-00689-CV.
      Trial court case no. 2020-31380B is appellate cause no. 01-20-00690-CV.
      Trial court case no. 2020-31380C is appellate cause no. 01-20-00691-CV.
      Trial court case no. 2020-31380D is appellate cause no. 01-20-00692-CV.
      Trial court case no. 2020-31380E is appellate cause no. 01-20-00693-CV.
      Trial court case no. 2020-31380F is appellate cause no. 01-20-00694-CV.
      Trial court case no. 2020-31380G is appellate cause no. 01-20-00695-CV.
5
      See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(8).
6
      The precise nature of the requests is not pertinent to this appeal. Generally, the
      requests sought documents regarding May’s job duties and work schedule;
      complaints filed against her or relating to her; documents authorizing her to perform
      services on behalf of The Harris Center for Mental Health and IDD (“The Harris
      Center”); and documents regarding the number of African Americans she had
      recommended or approved for termination.

                                            3
request, seeking seven new categories of documents.7 HCC requested clarification

as to whether Hall’s response constituted a new or modified request. On January 7,

2020, Hall responded to both requests by consolidating them into one request

containing eleven items (“Request No. 1”). On January 17, 2020, HCC responded

to Hall, stating that, after a diligent search, it did not have records responsive to six

of the requested items and seeking clarification regarding the remaining five items.

On February 4, 2020, HCC sent a request to the Office of the Attorney General

(“OAG”), asking whether it was required to release information related to one of the

five remaining items. On February 10, 2020, HCC released records to Hall related

to two of the remaining items, and HCC notified Hall that it “did not have records

responsive to the last two of its requested items” and considered the request closed.

      On March 4, 2020, Dolcefino submitted a TPIA request to HCC (“Request

No. 2”), seeking information concerning certain land sale contracts. Seven business

days later, however, HCC closed its offices for its scheduled Spring Break—March

16, 2020 through March 20, 2020. Thereafter, beginning on March 20, 2020 and

continuing thereafter, HCC “closed its offices indefinitely due to the COVID-19

pandemic.”




7
      Generally, the requests involved documents relating to May’s work at The Harris
      Center and records showing any payments she had made or received for her work.
                                           4
      HCC asserted that, beginning in late March, “much of the country (indeed the

world) largely stopped functioning due to COVID-19.” And, “[a]mong the hundreds

of state and local pronouncements issued throughout Texas in response to the

pandemic, the [OAG] informed all governmental entities” that the computation of

“business days” under the TPIA was affected as follows:

      If a governmental body has closed its physical offices for purposes of a
      public health or epidemic response or if a governmental body is unable
      to access its records on a calendar day, then such day is not a business
      day, even if staff continues to work remotely or staff is present but
      involved directly in the public health or epidemic response.

      Accordingly, on April 3, 2020, HCC notified Dolcefino of HCC’s closure due

to the COVID-19 pandemic, stating that it would “process open records

requests . . . upon HCC’s return to normal operations/business days, in accordance

with the [TPIA] and the [OAG’s] guidelines,” as follows:

      To protect the health and safety of our students, faculty, and staff with
      regard to COVID-19 (Coronavirus), [HCC] facilities are closed
      beginning March 20, 2020 until further notice. Due to the COVID-19
      pandemic and the Texas Governor’s recent disaster declaration, HCC
      is following the Texas Attorney General’s guidelines regarding the
      [TPIA]. The Attorney General has clarified that if a governmental body
      has closed its physical offices for purposes of a public health or
      epidemic response or if a governmental body is unable to access its
      records on a calendar day, then such day is not a business day for
      purposes of the [TPIA], even if staff continues to work remotely or staff
      is present but involved directly in the public health or epidemic
      response. As such, HCC will process open records requests submitted
      during HCC’s closure/period of altered operations and will continue to
      process pending requests such as yours upon HCC’s return to normal
      operations/business days, in accordance with the [TPIA] and the
      Attorney General’s guidelines.
                                         5
      On April 13, 2020, Hall submitted a TPIA request to HCC (“Request No. 3”),

seeking seven categories of information, including emails and text messages

involving May, documents authorizing her work on personnel matters at The Harris

Center, and May’s applications and resumes. On April 22, 2020, HCC again notified

Hall of its closure due to the COVID-19 pandemic and stated that the request would

be processed “upon HCC’s return to normal operations/business days, in accordance

with the [TPIA] and the [OAG’s] guidelines.”

      On May 18, 2020, Hall submitted a TPIA request to HCC (“Request No. 4”),

seeking two categories of information. On May 19, 2020, HCC again notified Hall

of its closure due to the COVID-19 pandemic and stated that the request would be

processed “upon HCC’s return to normal operations/business days, in accordance

with the [TPIA] and the [OAG’s] guidelines.”

      On May 25, 2020, Hall filed a Petition for Writ of Mandamus, asking the trial

court to compel HCC to comply with the TPIA by producing all public information

requested in each of Hall’s requests, i.e., Request Nos. 1, 3, and 4.

      On June 23, 2020, Laha submitted a TPIA request to HCC (“Request No. 5”),

seeking information about certain contracts and settlements. Later that day, HCC

notified Laha of its closure due to the COVID-19 pandemic and stated that his

request would be processed “upon HCC’s return to normal operations/business days,

in accordance with the [TPIA] and the [OAG’s] guidelines.”

                                          6
      On June 25, 2020, Dolcefino submitted a TPIA request to HCC (“Request No.

6”), seeking copies of certain settlement agreements and documents detailing certain

expenditures. HCC asserts that, later the same day, it again notified Dolcefino of its

closure due to the COVID-19 pandemic and stated that it would process the request

“upon HCC’s return to normal operations/business days, in accordance with the

[TPIA] and the [OAG’s] guidelines.”

      On June 29, 2020, Dolcefino submitted a TPIA request to HCC (“Request No.

7”), seeking certain documents detailing the race and nationality of employees

terminated from HCC since 2014. HCC again notified Dolcefino that it would

process the request “upon HCC’s return to normal operations/business days, in

accordance with the [TPIA] and the [OAG’s] guidelines.”

      On July 27, 2020, Dolcefino and Laha, alleging that HCC had refused to

respond to their TPIA requests, intervened in Hall’s suit for mandamus relief. They

asked the trial court to compel HCC to provide the public information requested in

Request Nos. 2, 5, 6, and 7. They also asked the trial court to sever their requests

and enter separate writs.

      On August 14, 2020, HCC filed its First Amended Plea to the Jurisdiction,

seeking the dismissal of appellees’ claims. HCC asserted that the trial court lacked

subject matter jurisdiction over appellees’ claims because HCC, as a governmental

body, was immune from suit, and the TPIA provides only a limited waiver of

                                          7
immunity in cases in which a governmental body has “refused” to supply public

information. HCC asserted that there was no evidence that it had “refused” to give

appellees access to the requested public information.

      HCC asserted that, with respect to Request No. 1, it had (1) conducted a good-

faith search and notified Hall that it did not have any responsive information to

several of its requests; (2) produced some responsive information; and (3) sought an

OAG decision as to whether it was required to disclose certain information that it

believed was protected by attorney-client privilege. HCC asserted that it received

Request No. 2 on March 4, 2020 and began processing it. However, before it was

complete, and before its deadline under the TPIA had expired, HCC closed its offices

for Spring Break, which continued until March 20, 2020. On March 20, 2020, HCC

closed its offices due to the COVID-19 pandemic. And, as of the date of its amended

plea on August 14, 2020, HCC had remained closed. HCC asserted that appellees

sent Request Nos. 3 through 8 while HCC’s offices were closed. Thus, pursuant to

the OAG’s guidelines, HCC was not incurring “business days” under the TPIA and

“had no obligation under the law to respond.” Rather, all statutory deadlines had

indefinitely ceased.

      Subsequently, on August 19, 2020, Hall submitted another TPIA request to

HCC (“Request No. 8”), seeking copies of certain purchase orders and related

materials. On August 21, 2020, Hall filed a second amended petition for writs of

                                         8
mandamus, asking the trial court to compel HCC to produce all public information

requested in each of Hall’s TPIA requests, i.e., Request Nos. 1, 3, 4, and 8. Hall also

asked the trial court to sever each request and issue a separate writ.

      In addition, Hall filed a response, which Dolcefino and Laha joined, to HCC’s

First Amended Plea to the Jurisdiction. Appellees argued that the trial court had

jurisdiction over their claims because they, as requestors, were statutorily authorized

under the TPIA to seek mandamus relief when, as here, a public entity had refused

either to release requested public information or to timely seek an OAG decision

about the request. Appellees asserted that, with respect to Request No. 1, HCC’s

mere request of an OAG opinion did not indefinitely excuse HCC from complying

with their requests. And, no OAG opinion had been forthcoming. With respect to

Request Nos. 2 through 8, HCC was required to take certain statutorily-mandated

actions if it wished to delay the production of public information during the COVID-

19 epidemic and that HCC had failed to comply. Appellees further asserted that the

OAG’s guidelines were advisory and that the OAG had no authority to invalidate

statutory law or to excuse HCC’s failure to comply with the TPIA.

      On September 24, 2020, the trial court denied HCC’s plea to the jurisdiction.

In its order, the trial court expressly declined to rule on Request No. 1 (the combined

request from December 2019 and January 2020), as follows:




                                           9
      The Court finds that HCC has partially responded to [Hall’s] December
      and January TPIA requests and withheld some information while
      seeking an opinion from the Attorney General.
      [Hall] asks the Court to find that HCC’s requests for clarification of its
      December and January TPIA requests were unreasonable stall tactics
      and that HCC was untimely in seeking an AG opinion. While the Court
      finds that some of HCC’s requests for clarification were reasonable,
      most were not. HCC advises that an opinion from the Attorney General
      has been received, but has not offered the opinion to the Court. [Hall]
      also has not provided any evidence that HCC has failed to follow the
      AG’s opinion. For this reason, the record is insufficient for the court to
      rule on the December and January TPIA requests and reserves
      Judgment on these requests until further proceedings.

With respect to Request Nos. 2 through 8, the trial court found that “HCC’s

purported justifications for not responding in any manner to these requests are not

tenable and that the failure to respond is effectively a refusal to respond.”

      The trial court also granted appellees’ requested mandamus relief and severed

each of the requests into a separate writ, as follows:

      With respect to Request No. 2,8 the trial court found:

            The record in this case shows that on March 4, 2020 Dolcefino
      served a written TPIA request on HCC. The request asked for four (4)
      categories of public information. The Court finds that the requests were
      reasonably clear as to the public information being sought and HCC
      never sought clarification of the requests.
            More than six (6) months have passed since Dolcefino served its
      March 4, 2020 TPIA requests on HCC. The record shows that HCC has
      not fully supplied all public information requested . . . and has not
      supplied the Court with a statutorily authorized excuse for failing to
      comply with the TPIA in responding to the . . . request. . . .


8
      Trial court case number 2020-31380A.

                                          10
     With respect to Request No. 3,9 the trial court found:

           The record in this case shows that on April 13, 2020 Hall served
     a written TPIA request on HCC. The request asked for seven (7)
     categories of public information. The court finds that the requests were
     reasonably clear as to the public information being sought.
            More than five months have passed since Hall served its April
     13, 2020 TPIA requests on HCC. The record shows that HCC has not
     fully supplied all public information requested by [Hall] and has not
     supplied the Court with a statutorily authorized excuse for failing to
     comply with the TPIA in responding to the . . . request. . . .

     With respect to Request No. 4,10 the trial court found:

           The record in this case shows that on May 18, 2020 Hall served
     a written TPIA request on HCC. The request asked for two (2)
     categories of public information. The court finds that the requests were
     reasonably clear as to the public information being sought.
           More than four months have passed since Hall served its May 18,
     2020 TPIA requests on HCC. The record shows that HCC has not fully
     supplied all public information requested by [Hall] and has not supplied
     the Court with a statutorily authorized excuse for failing to comply with
     the TPIA in responding to the May 18, 2020 TPIA request. . . .

     With respect to Request No. 5,11 the trial court found:

            The record in this case shows that on June 23, 2020 Laha served
     a written TPIA request on HCC. The request asked for six (6) categories
     of public information. The Court finds that the requests were reasonably
     clear as to the public information being sought and HCC never sought
     clarification of the requests.
           More than forty-five (45) days have passed since Laha served his
     June 23, 2020 TPIA requests on HCC. The record shows that HCC has
     not fully supplied all public information requested . . . and has not

9
     Trial court case number 2020-31380E.
10
     Trial court case number 2020-31380F.
11
     Trial court case number 2020-31380B.

                                        11
     supplied the Court with a statutorily authorized excuse for failing to
     comply with the TPIA in responding to the June 23, 2020 TPIA
     request. . . .

     With respect to Request No. 6,12 the trial court found:

           The record in this case shows that on June 25, 2020 Dolcefino
     served a written TPIA request on HCC. The request asked for two (2)
     categories of public information. The Court finds that the requests were
     reasonably clear as to the public information being sought and HCC
     never sought clarification of the requests.
           More than forty-five (45) days have passed since Dolcefino
     served its June 25, 2020 TPIA requests on HCC. The record shows that
     HCC has not fully supplied all public information requested . . . and has
     not supplied the Court with a statutorily authorized excuse for failing
     to comply with the TPIA in responding to the . . . request. . . .

     With respect to Request No. 7,13 the trial court found:

           The record in this case shows that on June 29, 2020 Dolcefino
     served a written TPIA request on HCC. The request asked for four (4)
     categories of public information. The Court finds that the requests were
     reasonably clear as to the public information being sought and HCC
     never sought clarification of the requests.
           More than forty-five (45) days have passed since Dolcefino
     served its June 29, 2020 TPIA requests on HCC. The record shows that
     HCC has not fully supplied all public information requested . . . and has
     not supplied the Court with a statutorily authorized excuse for failing
     to comply with the TPIA in responding to the . . . request. . . .

     With respect to Request No. 8,14 the trial court found:

           The record in this case shows that on August 19, 2020 Hall
     served [a] written TPIA request on HCC. The request asked for four (4)


12
     Trial court case number 2020-31380C.
13
     Trial court case number 2020-31380D.
14
     Trial court case number 2020-31380G.
                                        12
      categories of public information. The court finds that the requests were
      reasonably clear as to the public information being sought.
            More than one month has passed since Hall served its August 19,
      2020 TPIA requests on HCC. The record shows that HCC has not fully
      supplied all public information requested by [Hall] and has not supplied
      the Court with a statutorily authorized excuse for failing to comply with
      the TPIA in responding to the August 19, 2020 TPIA request. . . .

      In addition, in each writ, the trial court found that:

      HCC’s failure to comply with the unambiguous requirements of Tex.
      Gov’t Code 552.233 governing a public entity’s suspension of the TPIA
      during an epidemic was not excused. Further, the record shows that
      HCC did not comply with the legal notice and requirements specified
      in the [TPIA] to suspend its compliance with the TPIA during an
      epidemic like COVID-19.

The trial court ordered that HCC provide all public information responsive to each

request. And, if HCC did not comply, appellees could have “any law enforcement

officer compel compliance . . . by use of any and all lawfully permitted and available

means.”

                              Plea to the Jurisdiction

      In its sole issue, HCC argues that the trial court erred in denying its plea to the

jurisdiction because HCC is a governmental body and appellees did not establish a

waiver of governmental immunity under the TPIA, i.e., that HCC refused to seek an

OAG decision as to whether appellees’ requested information constituted public

information or refused to supply public information.           See TEX. GOV’T CODE

§ 552.321(a).


                                          13
Standard of Review and Governing Legal Principles

      A trial court’s ruling on a jurisdictional plea is subject to de novo review. Tex.

Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002). A

plea to the jurisdiction is a dilatory plea that seeks dismissal of a case for lack of

subject matter jurisdiction. Harris Cty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004).

Although the plaintiffs’ claims may form the context against which the jurisdictional

plea is determined, the purpose of the plea is “to defeat a cause of action without

regard to whether the claims asserted have merit.” Bland Indep. Sch. Dist. v. Blue,

34 S.W.3d 547, 554 (Tex. 2000).

      Review of a plea challenging the existence of jurisdictional facts, as here,

mirrors that of a traditional summary-judgment motion. Mission Consol. Indep. Sch.

Dist. v. Garcia, 372 S.W.3d 629, 635 (Tex. 2012); City of Hous. v. Guthrie, 332

S.W.3d 578, 587 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (“[T]his

standard generally mirrors that of a summary judgment under Texas Rule of Civil

Procedure 166a(c) . . . . By requiring the [governmental body] to meet the summary

judgment standard of proof . . . , we protect the plaintiffs from having to put on their

case simply to establish jurisdiction.”); see also TEX. R. CIV. P. 166a(c). A court

may consider evidence as necessary to resolve a dispute over the jurisdictional facts,

even if the evidence “implicates both the subject matter jurisdiction of the court and

the merits of the case.” Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

                                          14
226 (Tex. 2004). We take as true all evidence favorable to the plaintiffs and indulge

every reasonable inference and resolve any doubts in their favor. Id. at 228.

      If the governmental body meets its burden to establish that the trial court lacks

jurisdiction, then the plaintiffs must show that there is a disputed material fact

regarding the jurisdictional issue. Id. at 227–28. If the evidence raises a fact issue

regarding jurisdiction, the plea cannot be granted and a factfinder must resolve the

issue. Id. If the evidence is undisputed or fails to raise a fact issue, the plea must be

determined as a matter of law. Id. at 228.

      Here, it is undisputed that HCC is a “governmental body” generally immune

from suit, except where that immunity has been specifically waived by the

legislature. See TEX. GOV’T CODE § 552.003(1)(A); Alamo Heights Indep. Sch. Dist.

v. Clark, 544 S.W.3d 755, 770 (Tex. 2018); see also Mosley v. Houston Cmty. Coll.

Sys., 951 F. Supp. 1279, 1290 (S.D. Tex. 1996).

      The TPIA provides a limited waiver of governmental immunity by allowing

a requestor of public information to bring a suit for a writ of mandamus to compel a

governmental body to release the information. See TEX. GOV’T CODE § 552.321(a).

A requestor may seek mandamus relief under the TPIA if the governmental body

“refuses” (1) to seek an OAG decision as to whether requested information is public

or (2) to supply public information. See id. It is the refusal to supply public

information that is the standard by which to determine whether governmental

                                           15
immunity has been waived and whether a court has subject matter jurisdiction over

the claim. City of Galveston v. CDM Smith, Inc., 470 S.W.3d 558, 572 (Tex. App.—

Houston [14th Dist.] 2015, pet. denied) (“By its plain terms, the [TPIA’s] waiver of

immunity for mandamus relief requires the [governmental body] to have ‘refuse[d]’

to supply public information.”). In the context of the TPIA, to “refuse” means to

“show or express a positive unwillingness to do or comply.” City of El Paso v.

Abbott, 444 S.W.3d 315, 324 (Tex. App.—Austin 2014, pet. denied).

      The purpose of the TPIA is to provide accountability and transparency in

government by establishing mechanisms to foster public access to government

records. See TEX. GOV’T CODE § 552.001(a); Greater Hous. P’ship v. Paxton, 468

S.W.3d 51, 57 (Tex. 2015); Jackson v. State Office of Admin. Hearings, 351 S.W.3d

290, 293 (Tex. 2011) (noting purpose of TPIA to provide public with “complete

information about the affairs of government and the official acts of public officials

and employees”). The TPIA “shall be liberally construed in favor of granting a

request for information.” TEX. GOV’T CODE § 552.001(b).

       Pursuant to the TPIA, “[a]n officer for public information of a governmental

body shall promptly produce public information for inspection, duplication, or both

on application by any person to the officer.” Id. § 552.221(a). “Promptly” means

“as soon as possible under the circumstances, that is, within a reasonable time,

without delay.” Id. If the governmental body cannot produce the public information

                                         16
“within 10 business days” after the date the information is requested, it “shall certify

that fact in writing to the requestor and set a date and hour within a reasonable time

when the information will be available.” Id. § 552.221(d). If the request is “unclear

to the governmental body, it may ask the requestor to clarify the request.” Id.

§ 552.222(b). For high volume requests, the governmental body may discuss with

the requestor how the scope of the request might be narrowed. Id.

      If a governmental body wishes to withhold requested information from public

disclosure that it considers to be within one of the exceptions under the TPIA, it

must, “not later than the 10th business day” after receiving the request, ask the OAG

for a decision on the matter, unless there has been a previous decision, and notify

the requestor. Id. § 552.301. If the governmental body does not timely comply, the

information at issue is presumed public and must be released, unless there is a

compelling reason to withhold the information. Id. § 552.302.

      The deadlines under the TPIA may be extended during a catastrophic event.

Government Code section 552.233, titled “Temporary Suspension of Requirements

for Governmental Body Impacted by Catastrophe,” allows a governmental body

impacted by a catastrophic event, including an epidemic (or pandemic) like

COVID-19, to elect to “suspend” the requirements of the TPIA for a period of up to




                                          17
14 consecutive days. See id. § 552.233 (defining “catastrophe” and providing

procedure for electing “suspension period”).15

      Section 552.233 provides that:

      The requirements of [the TPIA] do not apply to a governmental body
      during the suspension period determined by the governmental body
      under Subsections (d) and (e) if the governmental body:
             (1) is currently impacted by a catastrophe; and
             (2) complies with the requirements of this section.

Id. § 552.233(b). A governmental body that elects to temporarily suspend the

TPIA’s requirements “must submit notice to the [OAG] that the governmental body

is currently impacted by a catastrophe and has elected to suspend the applicability

of those requirements during the initial suspension period,” which may not exceed

“seven consecutive days.” See id. § 552.233(c)–(d). The governmental body may



15
      In 2021, the Texas Legislature amended section 552.233 to provide that a
      “‘catastrophe’ does not mean a period when staff is required to work remotely and
      can access information responsive to an application for information electronically,
      but the physical office of the governmental body is closed.” See Act of May 17,
      2019, 86th Leg., R.S., ch. 462, § 4, 2019 Tex. Gen. Laws 865, 866, amended by Act
      of May 11, 2021, 87th Leg., R.S., ch. 164, § 1 (S.B. 1225) (current version at TEX.
      GOV’T CODE § 552.233). In addition, the Legislature added section 552.2211,
      providing that: “Except as provided by Section 552.233, if a governmental body
      closes its physical offices, but requires staff to work, including remotely, then the
      governmental body shall make a good faith effort to continue responding to
      applications for public information, to the extent staff have access to public
      information responsive to an application, pursuant to this chapter while its
      administrative offices are closed.” See Act of May 17, 2019, 86th Leg., R.S., ch.
      462, § 4, 2019 Tex. Gen. Laws 865, 866, amended by Act of May 11, 2021, 87th
      Leg., R.S., ch. 164, § 2 (S.B. 1225) (to be codified at TEX. GOV’T CODE § 552.2211).
      As noted above, we apply the current version of the TPIA.
                                           18
extend the initial suspension period “one time” for “not more than seven consecutive

days.” Id. § 552.233(e). A governmental body that suspends the applicability of the

TPIA must provide certain notices to the public. Id. § 552.233(f). The OAG “shall

prescribe the form of the notice that a governmental body must submit to the office”

and “shall continuously post” on its website each notice submitted to the office under

this section. Id. § 552.233(i), (j).

Analysis

      In its live plea to the jurisdiction, HCC argued that the trial court lacked

subject matter jurisdiction over appellees’ TPIA claims because the jurisdictional

evidence establishes that HCC did not “refuse” (1) to seek an OAG decision as to

whether the requested information was public or (2) to supply public information.

See id. § 552.321; CDM Smith, 470 S.W.3d at 572.

      With respect to Request No. 1, under which Hall consolidated its December

11, 2019 and January 2, 2020 requests, the trial court found that HCC had “partially

responded” and had “withheld some information while seeking an opinion from the

[OAG].” In addition, it found that, although HCC had advised that an OAG opinion

had been received, HCC had not offered the opinion to the trial court. Conversely,

Hall had “not provided any evidence that HCC ha[d] failed to follow the [OAG’s]

opinion.” The trial court concluded that, “[f]or this reason, the record [was]

insufficient for the court to rule.” And, it “reserve[d] judgment on these requests

                                         19
until further proceedings.” We conclude that, there being fact issues regarding the

trial court’s jurisdiction over Request No. 1 and no ruling, nothing is presented for

our review. See Miranda, 133 S.W.3d at 227–28 (stating that if evidence raises fact

issue regarding jurisdiction, plea cannot be granted and factfinder must resolve).

      With respect to Request Nos. 2 through 8, it is undisputed that HCC did not

seek an OAG decision as to whether the requested information was public. See TEX.

GOV’T CODE § 552.321. The parties do not dispute that the information appellees

sought in Request Nos. 2 through 8 constituted “public information.” See id.

§ 552.002. The question presented is whether the jurisdictional evidence establishes

that HCC refused to supply the requested public information. See id. § 552.321.

      Resolution of jurisdictional questions frequently entails, as here, issues of

statutory construction, which itself presents a question of law. Abbott, 444 S.W.3d

at 320. When construing a statute, our primary objective is to ascertain and give

effect to the legislature’s intent. TEX. GOV’T CODE § 312.005; see TGS-NOPEC

Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011). To discern that intent,

we begin with the words of the statute. TEX. GOV’T CODE § 312.002. If a statute

uses a term with a particular meaning or assigns a particular meaning to a term, we

are bound by the statutory usage. Combs, 340 S.W.3d at 439. Undefined terms are

typically given their ordinary meaning, unless a different or more precise definition

is apparent from their use in the context of the statute.       Id.   If a statute is

                                         20
unambiguous, we adopt the interpretation supported by its plain language unless

such an interpretation would lead to absurd results. Id. We consider statutes as a

whole. Id. We presume that the legislature chooses a statute’s language with care,

including each word for a purpose, while purposefully omitting words not chosen.

Id. If there is vagueness, ambiguity, or room for policy determinations in a statute

or regulation, we may defer to agency interpretation unless it is plainly erroneous or

inconsistent with the language of the statute, regulation, or rule. Id. at 438.

      Here, the TPIA required that HCC, on the application of any person,

“promptly produce” public information.         See TEX. GOV’T CODE § 552.221(a).

Again, “promptly” means “as soon as possible under the circumstances, that is,

within a reasonable time, without delay.” Id.         If HCC could not produce the

requested public information “within 10 business days” after the date of the request,

HCC was required to “certify that fact in writing to the requestor and set a date and

hour within a reasonable time when the information [would] be available.” Id.

§ 552.221(d).

      HCC does not dispute that it did not produce the public information responsive

to Request Nos. 2 through 8 within 10 business days after the information was

requested and did not “set a date and hour within a reasonable time when the

information would be available,” as statutorily required See id. Nor does HCC

dispute that it did not produce the requested public information by the time of the

                                          21
trial court’s ruling, on September 24, 2020, which was up to six months after HCC

received appellees’ requests. HCC admits that it did not process the requests, as

required under the TPIA, and that it notified appellees that processing their requests

was indefinitely postponed. Thus, the record supports the trial court’s finding that

HCC’s “failure to respond [was] effectively a refusal to respond” under the TPIA.

See id. § 552.321; Abbott, 444 S.W.3d at 324 (noting that, in context of TPIA, to

“refuse” means to “show or express a positive unwillingness to do or comply”).

      Again, the TPIA provides that, during a catastrophic event, including a

pandemic such as COVID-19, a governmental body may elect to temporarily

suspend the ten-business-day deadline up to a total of 14 consecutive, or calendar,

days. See TEX. GOV’T CODE § 552.233. It is undisputed that HCC did not make an

election to temporarily suspend the applicability of the TPIA, although we note that

HCC’s delays in releasing the requested public information exceeded the maximum

suspension period under the statute regardless. See id.

      HCC argued in its plea to the jurisdiction that its failure to supply the public

information at issue did not constitute a “refusal” under the TPIA because, in light

of the COVID-19 pandemic, the OAG issued guidelines defining the term “business

day” in the TPIA in a manner that suspended the TPIA indefinitely and rendered a

temporary suspension unnecessary. See id. §§ 552.221(d), .233, .321. In support of




                                         22
its argument, HCC attached to its plea a copy of the OAG’s guidelines, which the

OAG posted on its website. The guidelines state:

      Update: Calculation of Business Days and COVID-19
      As part of the unprecedented response to coronavirus in Texas, and in
      light of the Governor’s recent disaster declaration, our office has
      received inquiries regarding the calculation of business days under the
      Public Information Act (the “Act”) and related use of the new
      temporary suspension process under section 552.233 of the
      Government Code.
      Section 552.233 of the Government Code permits a governmental body
      impacted by a catastrophe or disaster to suspend the applicability of the
      Act for up to 14 calendar days. Use of the section 552.233 suspension
      process is appropriate where a governmental [body] is open for
      business but determines that a catastrophe has interfered with its ability
      to comply with the Act. A section 552.233 suspension is not necessary
      if the governmental body is not open for business or if the applicable
      suspension period does not otherwise encompass a business day, as
      described below:
         • Holidays observed by governmental bodies are not business
           days.
         • Weekends are not business days.
         • Skeleton crew days are not business days.
         • A day on which a governmental body’s administrative offices are
           closed is not a business day.
         • If a governmental body has closed its physical offices for
           purposes of a public health or epidemic response or if a
           governmental body is unable to access its records on a calendar
           day, then such day is not a business day, even if staff continues
           to work remotely or staff is present but involved directly in the
           public health or epidemic response.

(Emphasis added.)

      HCC asserted that it “closed its offices from Monday, March 16 to Friday,

March 20, 2020, for spring break, and thereafter closed its offices beginning March

                                         23
20, 2020 due to COVID-19.” And, “HCC’s offices remain closed to this day.”

Relying on the emphasized language, it asserted, “HCC has not incurred any

‘business days’ under the TPIA since March 16, [2020] and all of its deadlines under

the TPIA have ceased.” And, thus, “it was not refusing to comply” with the TPIA.

HCC essentially asserted that this language authorized it to indefinitely postpone

producing public information responsive to appellees’ requests and that it notified

each requestor accordingly.

      HCC asserted that it was “processing” Request No. 2 when it closed for Spring

Break on March 16, 2020. At that point, HCC had incurred only 7 business days

since its receipt of the request. And, HCC remained closed for Spring Break through

March 20, 2020. Thereafter, beginning on March 20, 2020, HCC “closed its offices

indefinitely due to the COVID-19 pandemic.” HCC notified Dolcefino on April 3,

2020 of HCC’s closure due to the COVID-19 pandemic and stated that it would

process Request No. 2 “upon HCC’s return to normal operations/business days, in

accordance with the [TPIA] and the [OAG’s] guidelines.”

      With respect to Request Nos. 3 through 8, HCC asserted that it notified each

requestor immediately after receipt of their request that HCC was closed. Hall

submitted Request Nos. 3 and 4 on April 13, 2020 and May 19, 2020, respectively.

On April 22, 2020 and May 19, 2020, HCC again notified Hall of its closure due to

the COVID-19 pandemic and stated that its requests would be processed “upon

                                        24
HCC’s return to normal operations/business days, in accordance with the [TPIA]

and the [OAG’s] guidelines.” Laha submitted Request No. 5 on June 23, 2020. HCC

notified Laha that same day of its closure due to COVID-19 and that his request

would be processed “upon HCC’s return to normal operations/business days, in

accordance with the [TPIA] and the [OAG’s] guidelines.” Dolcefino submitted

Request Nos. 6 and 7 on June 25 and 29, 2020, respectively. HCC again notified

Dolcefino of its closure and stated that it would process the requests “upon HCC’s

return to normal operations/business days, in accordance with the [TPIA] and the

[OAG’s] guidelines.” Hall submitted Request No. 8 on August 19, 2020. On August

20, 2020, HCC again notified Hall of its closure due to COVID-19 and that it would

process the request “upon HCC’s return to normal operations/business days, in

accordance with the [TPIA] and the [OAG’s] guidelines.”

      HCC notes that, “[t]hroughout the TPIA, the statute mandates that virtually

all deadlines are calculated using the responding governmental entity’s ‘business

days.’” See, e.g., TEX. GOV’T CODE §§ 552.221(d), .225(a), .233(g), .2615, .301(b).

We note that the term “business day” is not defined in the TPIA. “When a statute

uses a word that it does not define, our task is to determine and apply the word’s

common, ordinary meaning.” Jaster v. Comet II Const., Inc., 438 S.W.3d 556, 563

(Tex. 2014). In determining the common, ordinary meaning of a term, we may look

to a “wide variety of sources, including dictionary definitions, treatises and

                                        25
commentaries, our own prior constructions of the word in other contexts, the use and

definitions of the word in other statutes and ordinances, and the use of the words in

our rules of evidence and procedure.” Id.

      The common meaning of the term “business day” is “[a] day that most

institutions are open for business.” BLACK’S LAW DICTIONARY 402 (7th ed. 1999).

The term “business day” is defined elsewhere in the Government Code, and in other

statutes, as a day other than a Saturday, Sunday, or holiday. See TEX. GOV’T CODE

§ 2116.001 (“Business day” means a day other than a Saturday, Sunday, or banking

holiday for a bank chartered under the laws of this state.”); see also TEX. EST. CODE

§ 452.004 (defining “business day” as “a day other than a Saturday, Sunday, or

holiday recognized by this state”); TEX. FAM. CODE § 86.0011 (defining “business

day” as “a day other than a Saturday, Sunday, or state or national holiday”); TEX.

HEALTH & SAFETY CODE § 775.0221 (defining “business day” as “a day other than

a Saturday, Sunday, or state or national holiday”); TEX. INS. CODE § 542.051

(defining “business day” as “a day other than Saturday, Sunday, or holiday

recognized by this state”); TEX. LOC. GOV’T CODE § 143.034 (“In computing this

period, a Saturday, Sunday, or legal holiday is not considered a business day.”); TEX.

PROP. CODE § 62.026 (providing that “business day” means “a day other than a

Saturday, Sunday, or holiday recognized by this state”).




                                         26
      The OAG guidelines, in pertinent part, state that, “[a]s part of the

unprecedented response to coronavirus in Texas, and in light of the Governor’s

recent disaster declaration,” it has received inquiries regarding the “calculation of

business days” under the TPIA. And, it concludes that a section 552.233 suspension

is “not necessary” if the governmental body is “not open for business or if the

applicable suspension period does not otherwise encompass a business day,” which

it describes as follows:

      If a governmental body has closed its physical offices for purposes of a
      public health or epidemic response or if a governmental body is unable
      to access its records on a calendar day, then such day is not a business
      day, even if staff continues to work remotely or staff is present but
      involved directly in the public health or epidemic response.

(Emphasis added.)

      Beginning with the context in which the OAG issued its guidelines, the Texas

Disaster Act of 1975 (“Disaster Act”), codified at Government Code Chapter 418,

is a “comprehensive, detailed continuity-of-government framework that carefully

allocates powers, duties, and responsibilities across various levels of state

government and multiple agencies.” State v. El Paso Cty., 618 S.W.3d 812, 831–32

(Tex. App.—El Paso 2020, mand. dism’d) (Rodriguez, J., dissenting); see TEX.

GOV’T CODE ch. 418. One of its stated purposes is to “clarify and strengthen the

roles of the governor, state agencies, the judicial branch of state government, and

local government in prevention of, preparation for, response to, and recovery from

                                         27
disasters.” TEX. GOV’T CODE § 418.002(4). It authorizes the governor to waive or

suspend certain statutory provisions, requirements, and deadlines if compliance

would hinder or delay actions necessary to cope with a disaster. See id. § 418.016.

      On March 13, 2020, Governor Greg Abbott issued a proclamation certifying

that COVID-19 “poses an imminent threat of disaster for all counties in the State of

Texas.”16 Each month thereafter, throughout the time pertinent to this appeal, the

Governor renewed his state disaster declaration and issued numerous emergency

orders pertaining to the coronavirus pandemic.17 For instance, these orders included

suspensions of portions of the Texas Open Meetings Act.18 See id.; see also TEX.

GOV’T CODE ch. 551. However, we are unaware of, and HCC has not directed us to,

any such orders suspending the TPIA.

      “The Attorney General is a member of the Executive Department whose

primary duties are to render legal advice in opinions to various political agencies and

to represent the State in civil litigation.” Perry v. Del Rio, 67 S.W.3d 85, 92 (Tex.

2001); see TEX. GOV’T CODE § 402.021. “While Attorney General opinions are



16
      The Governor of the State of Tex., Proclamation No. 41-3720 (issued Mar. 13,
      2020), 45 Tex. Reg. 2094, 2094–95 (2020).
17
      See The Governor of the State of Tex., Exec. Orders GA-08–36, available at
      https://lrl.texas.gov/legeLeaders/governors/displayDocs.cfm?govdoctypeID=5&go
      vernorID=45 (last visited June 7, 2021).
18
      See Office of Governor Greg Abbott, COVID-19 OMA Suspension Letter,
      https://www.texasattorneygeneral.gov/sites/default/files/files/divisions/open-
      government/COVID-19-OMA-Suspension-Letter.pdf (last visited June 7, 2021).
                                          28
persuasive, they are not controlling on the courts.” Holmes v. Morales, 924 S.W.2d

920, 924 (Tex. 1996); see In re Smith, 333 S.W.3d 582, 588 (Tex. 2011) (“The

opinion of the attorney general is not binding on this Court. . . .”).

      Here, HCC relies, not on a formal opinion by the OAG, but on guidelines

posted on the OAG’s website. The OAG is tasked with “maintain[ing] uniformity

in the application, operation, and interpretation” of the TPIA. TEX. GOV’T CODE

§ 552.011; Harris Cty. Appraisal Dist. v. Integrity Title Co., LLC, 483 S.W.3d 62,

66 (Tex. App.—Houston [1st Dist.] 2015, pet. denied).            “While the Attorney

General’s interpretation of the [TPIA] may be persuasive, it is not controlling.” City

of Dall. v. Abbott, 304 S.W.3d 380, 384 (Tex. 2010); Harris Cty. Appraisal Dist.,

483 S.W.3d at 66.

      Again, our task in construing a statute is to give effect to the legislature’s

intent in enacting it. Abbott, 304 S.W.3d at 384. We are ordinarily confined to the

statute’s plain language. Id. When a provision is silent, such as to the definition of

“business day,” as here, we look to the statute as a whole and strive to give it a

meaning that is in harmony with its other provisions. Id.

      The TPIA is to be “liberally construed in favor of granting a request for

information.” TEX. GOV’T CODE § 552.001(b).             And, a governmental body is

required to “promptly produce public information . . . on application by any person

to the officer.” Id. § 552.221(a). “Promptly” means “as soon as possible under the

                                           29
circumstances, that is, within a reasonable time, without delay.” Id. The TPIA

requires that if a governmental body cannot produce requested public information

“within 10 business days” after the date of the request, it “shall certify that fact in

writing to the requestor and set a date and hour within a reasonable time when the

information will be available.” See id. § 552.221(d).

      In the language upon which HCC relies in the OAG’s guidelines, the OAG

expanded the common definition of the term “business day,” as discussed above,

such that the term, under the TPIA, does not include days on which a governmental

body has closed its physical offices in response to an epidemic, i.e., COVID-19, even

if staff continues to work remotely, without regard to duration. Notably, HCC

asserts that, as of the date of the trial court’s ruling, HCC had thus been “closed” for

over six months. It does not assert that, during that time, it was unable to access its

records or that all of its staff was directly involved in the epidemic response. If,

under such circumstances, “business days” do not accrue, then a governmental

body’s duty to comply with the TPIA is suspended indefinitely. See id. § 552.221(d)

(requiring production of requested public information within 10 “business days”).

Again, as HCC notes, “[t]hroughout the TPIA, the statute mandates that virtually all

deadlines are calculated using the responding . . . entity’s ‘business days.’”

      We conclude that the OAG’s interpretation of the term “business day” under

the TPIA, insofar as it excludes days that a “governmental body has closed its

                                          30
physical offices for purposes of a public health or epidemic response . . . , even if

staff continues to work remotely,” without limit or regard to duration, is inconsistent

with the TPIA as a whole, which is to be “liberally construed in favor of granting a

request for information” and requires a governmental body to “promptly produce

public information.” Id. §§ 552.001(b), 552.221(a); see Abbott, 304 S.W.3d at 384

(noting that “[t]he Legislature has clearly expressed an intent that governmental

entities respond promptly to requests for public information,” declining to follow

OAG’s interpretation of TPIA provision involving silent matter and instead

construing in light of “statute as a whole”).

      In addition, the OAG’s interpretation is inconsistent with section 552.233,

which expressly addresses the processing of TPIA requests during an epidemic and

caps the suspension period at a maximum of 14 consecutive days. See TEX. GOV’T

CODE § 552.233; see Abbott, 304 S.W.3d at 384 (concluding that OAG’s

interpretation of TPIA provision was “inconsistent with other provisions of the Act”

and declining to follow).

      Because we are not persuaded by the OAG’s interpretation of the term

“business day,” insofar as discussed, we decline to follow it.19 See Abbott, 304


19
      We note that the attorney general must be served with a copy of any proceeding
      challenging the constitutionality of a statute or ordinance and is entitled to be heard.
      See TEX. CONST. art. V, § 32, TEX. GOV’T CODE § 402.010 (requiring courts to
      notify OAG of state constitutional challenges); TEX. CIV. PRAC. & REM. CODE
      § 37.006(b). This is not, however, a proceeding challenging the constitutionality of
                                             31
S.W.3d at 384; see also Boeing Co. v. Paxton, 466 S.W.3d 831, 838 (Tex. 2015)

(“While the Attorney General’s interpretation of the [TPIA] is entitled to due

consideration, as with other administrative statutory constructions, such deference

must yield to unambiguous statutory language.”); see, e.g., Abbott v. Tex. State Bd.

of Pharmacy, 391 S.W.3d 253, 259 (Tex. App.—Austin 2012, no pet.); Allegheny

Cas. Co. v. State, 52 S.W.3d 894, 900 (Tex. App.—El Paso 2001, no pet.); City of

Garland v. Dall. Morning News, 969 S.W.2d 548, 554–55 (Tex. App.—Dallas

1998), aff’d, 22 S.W.3d 351 (Tex. 2000).

      We conclude that HCC did not establish as a matter of law that its failure to

supply public information responsive to appellees’ requests did not constitute a

“refusal” under the TPIA. See TEX. GOV’T CODE §§ 552.221(d), .321(a); CDM

Smith, 470 S.W.3d at 572 (“By its plain terms, the [TPIA’s] waiver of immunity for

mandamus relief requires the [governmental body] to have ‘refuse[d]’ to supply

public information.”); see also Miranda, 133 S.W.3d at 227–28. Because we

conclude that the trial court has jurisdiction over appellees’ TPIA claims, we hold

that the trial court did not err in denying HCC’s plea to the jurisdiction.

      We overrule HCC’s sole issue.




      a statute or ordinance. We do not determine whether the OAG’s website guidelines
      vitiate Government Code section 552.233 because it is undisputed that HCC did not
      invoke section 552.233.
                                          32
                                    Conclusion

      We affirm the trial court’s denial of HCC’s plea to the jurisdiction.




                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                         33